DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 06 January 2021 has been entered. 

Claim Status:

1c.	Claims 12-13, 17-39 are pending and under consideration. 
1d.	Claims 12, 13, 17-26, 32-39 are drawn to the elected species of cancer cachexia.  1e.	Claims 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 July 2020.

Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	The objection to the specification is withdrawn, because the status of the parent non-provisional applications 15/807,426 has been updated by inserting U.S. Patent Number 10,550,192 after the filing date of said application.
2b.	The rejection of claims 12-13, 17-26, 32-39 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not enabling the full scope of the claimed invention is withdrawn.  Amended claims now recite disease associated with or caused by elevated human leptin receptor (LEPR). 

Rejoinder of all previously withdrawn claims:
3	Claims 12, 13, 17-26, 32-39 are allowable. The restriction requirement among species of diseases or conditions associated with leptin signaling, as set forth in the Office action mailed on 26 May 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §821.04(a).  The restriction requirement among species of diseases or conditions associated with leptin signaling is hereby withdrawn.  Claims 27-31, directed to non-elected species, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the species requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Cara L. Crowley-Weber, (Applicants' Representative) on 09 March 2021.
The application has been amended as follows: 
In The Claims:
4a.	Claim 13, (Once Amended), in line 6, after “elevated blood pressure”, delete “depression,”
4b.	Claim 13, (Once Amended), in lines 6-7, after “nonalcoholic fatty liver disease,”, delete “a neurodegenerative disorder, depression,”
Conclusion:
5.	Claims 12-13, 17-39 are allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        09 March 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647